         Case 1:83-cr-00150-PAC Document 90 Filed 08/24/20 Page 1 of 1




                                        August 24, 2020



Hon. Paul A. Crotty
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Guy Fisher
    83 Cr. 150 (PAC)

Your Honor:

       With the consent of the government, I am requesting that Mr. Fisher be allowed until
August 28, 2020 to file a reply to the Government’s Opposition to his Motion for Compassionate
Release.

       Thank you for your attention to this application.


                                             Respectfully submitted,

                                             Mark B. Gombiner
                                             Attorney for Guy Fisher

Cc: A.U.S.A. Kaylan Lasky
